DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C, figure 6, claims 1-20 in the reply filed on November 14, 2022 is acknowledged.
Claims 1-4 are withdrawn as they are directed to a non-elected species. Species C shown in figure 6 contains a single variable resistance layer VZ’. Applicant is claiming: 
a first layer of resistive material covering the first lateral flank of the active layer in the trench, and a second layer of a variable-resistance material that is in contact with the first layer.
Further, VZ’ does not cover the lateral flank of the active layer as for example VZ in figure 3A does. Therefore, claims 1-4 are withdrawn from further consideration.
Claims 5-12 are withdrawn as they are directed to a non-elected species. Claim 5 requires two layers of resistive material. As stated above figure 6 only shows a single layer of resistive material. Therefore, claims 5-12 are withdrawn for the same reasons as claims 1-4 above. 
Claim 16 is withdrawn as it is directed to a non-elected species. Claim 16 requires:
further comprising a dielectric trench isolation formed under the heater layer of resistive material and in the trench and covering a lateral flank of the heater layer of resistive material.
Figure 6 does not have a dielectric trench isolation under the heater layer. Figure 6 shows the already claimed isolation layer under the heater layer.

	In sum, claims 1-12, and 16 are withdrawn from further, consideration as they are not directed to the elected species.



Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/098,025, filed on May 25, 2017 (interim copy was filed on April 13, 2017).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 24, 2021 was considered by the examiner.

	
Drawings
Any and all drawing corrections required in the parent application, 15/098,025; 15/654,405; and 16/457,855,  are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the parent applications, 15/098,025; 15/654,405; and 16/457,855, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

	
	
	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, and 18-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, 
This 35 USC § 112(a) for claim 16 is in the alternative in the event Applicant feels claim 16 should not have been withdrawn. 
Claim 16 requires:
a dielectric trench isolation formed under the heater layer of resistive material and in the trench and covering a lateral flank of the heater layer of resistive material.
This lacks written description support in the elected species shown in figure 6. In figure 6 the only insulation layer under the heater layer (HT) is the isolation layer (IL) which was already claimed in claim 13. Thus, the elected species does not have written description support for another insulation (dielectric trench isolation) formed under the heater layer (HT).
Regarding claim 18, 
Claim 18 requires “wherein the layer of resistive material extends in the trench through the active layer and contacts a first contact portion of the second layer”. The elected species figure 6 does not teach the layer of resistive material (VZ’) extending in the trench through the active layer and contacts a first contact portion of the second layer. Therefore, this claim lacks written description support in the elected species.
Regarding claim 19,
Claim 19 lacks written description support for the same reasons as claim 19.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13,
Claim 13 recites the limitation “the first conduction terminal”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 18-20,
Claim 18 recites the limitation “first contact portion of the second layer”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aozasa (US 8,471,233) (“Aozasa”), in light of evidentiary reference Nejad et al. (US 2003/0223292 A1) (“Nejad”), in view of Matthew et al. (US 8,043,888 B2) (“Matthew”).
Regarding claim 13, Aozasa teaches at least in figure 1, and Examiner’s figures 1-2:
a semiconductor substrate; a first insulating layer covering a surface of the semiconductor substrate; a semiconductor active layer covering the first insulating layer (Applicant is claiming an SOI substrate. Aozasa does not explicitly describe in col. 8 at lines 6-16 an SOI substrate. However, one of ordinary skill in the art would understand that element 11 described a semiconductor layer formed on an interlayer dielectric and not limited to semiconductor substrate means that an SOI substrate can be used.1 Further, Nejad teaches one of ordinary skill in the art would know the terms  “ ‘substrate’ and ‘wafer’ can be used interchangeably in the following description and may include any semiconductor-based structure. The structure should be understood to include silicon, silicon-on insulator (SOI), silicon-on-sapphire (SOS), doped and undoped semiconductors, epitaxial layers of silicon supported by a base semiconductor foundation, and other semiconductor structures.” ¶ 0017. Therefore, it would have been inherent knowledge, and/or obvious, to one of ordinary skill in the art that they could have used the material claimed above as the substrate for the device as these types of substrates were well known in the art. Examiner figure 1, shows what substrate 11 would look like using an SOI substrate).

    PNG
    media_image1.png
    448
    766
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    475
    566
    media_image2.png
    Greyscale

a control gate (D) of a first selection transistor on the active layer (A) and having a lateral flank (D’); 
a second insulating layer (E) covering the lateral flank of the control gate (D’); 
first and second conduction regions (F1 and F2) of the first selection transistor (D) in the active layer (A); 
a variable resistance layer in a trench (22).

Aozasa does not teach:
a trench in the active layer and defined on a first side by a first lateral flank of the active layer and reaching the first insulating layer; 
a heater layer of resistive material in the trench covering the first lateral flank of the active layer; and 
a layer of a variable resistance material in contact with the heater layer, electrically coupled to the first conduction terminal, 
the heater layer of resistive material is configured to heat the layer of the variable resistance material.

Matthew teaches at least in figures 8 and 11, and Examiner figure 3:

    PNG
    media_image3.png
    360
    669
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    397
    549
    media_image4.png
    Greyscale

a trench (G) in the active layer (A2) and defined on a first side by a first lateral flank of the active layer (G’) and reaching the first insulating layer (B2); 
a heater layer (62) of resistive material (col. 4 at lines 27-31) in the trench (G) covering the first lateral flank of the active layer (G’); and 
a layer of a variable resistance material (64) in contact with the heater layer (62), 
the heater layer (62) of resistive material is configured to heat the layer of the variable resistance material (col. 4 at lines 5-15).

It would have been obvious to one of ordinary skill in the art to add the heater layer of Matthew to the device of Aozasa because by adding the heating layer one can heat the variable resistance layer which helps to lower the overall power consumption of the device. Id.

The combination of prior art references teaches:
the layer of a variable resistance material (Matthew 64) in contact with the heater layer (Matthew 64), electrically coupled to the first conduction terminal (Aozasa 23). 
Regarding claim 14, 
wherein the heater layer of resistive material is configured to cause the layer of variable resistance material to change phase between a non- conductive amorphous phase and a conductive crystalline phase (this is a characteristic of using the heater layer. The prior art contains the same structure as the claimed device. It therefore, should have this same claimed characteristic. If there is a structural difference Applicant will need to claim the structural difference.).
Regarding claim 15, Matthew teaches at least in figures 8 and 11, and Examiner figure 3:
wherein the layer of variable resistance material (64) contacts an upper portion of the heater layer (62) of resistive material and extends longitudinally in a plane parallel to the surface of the substrate (Matthews figure 11 is a two-dimensional cutaway of a three-dimensional structure. The three-dimensional device will have 64 extend in such a plane as three-dimensional devices have a height, width, and depth).
Regarding claim 17, the prior art teaches:
wherein: the second insulating layer (Aozasa E) extends above the control gate (Aozasa D); 
the heater layer (Matthew 62) of resistive material extends upwardly from the trench (Matthew G) along the second insulating layer (Aozasa E) and reaches a top surface of the second insulating layer (Matthew 62 would be contacting the top surface of Aozasa E); and
the layer of variable resistance material (Matthew 64; Aozasa 22) is positioned above the second insulating layer (Aozasa E) (where Matthew 64/Aozasa 22 are above the second insulating layer as the heater layer Matthew 62 is above the second insulating layer Aozasa E because both layers on top of the second insulating layer Aozasa E).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WALL/            Primary Examiner, Art Unit 2822                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 SOI substrates were well-known in the art before the time of filing. An SOI substrate is generally understood to be a silicon wafer with a layer of insulation on top of it followed by a layer of silicon.